DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 02/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Amended claim 21 and newly added claim 33 are directed to an embodiment concerning ion implantation (as Applicant only disclosed using fluorine and xenon in ion implantation) which is distinct from the embodiment of blanket layer deposition (i.e., the “implanted onto” embodiment) (see Miscellaneous Action mailed 12/24/2020). According, claims 21 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2011/0108803 B2) in view of Chang et al. (US 8,623,728 A1). 	Regarding claim 1, Deligianni et al. disclose a method, comprising: 	depositing a silicon gate structure (390 in Fig. 3H) around a fin structure (370), wherein the silicon gate structure has a top layer (330); and 	forming a second set of oxide spacers (330’) from the top layer of the silicon gate structure.Regarding claim 9, Chang et al. disclose forming the oxide spacers comprises: 	oxidizing the portions of the silicon surface adjacent to the fin into the set of spacers while maintaining an original composition of the fin structure, and un-implanted portions of the silicon surface beneath the fin structure (see Figs. 1A and 1B), wherein the first set of oxide spacers are above a silicon substrate (310 in Fig. 3H) and below a gate structure (390) and abut a source terminal (320).
Regarding claim 12, Deligianni et al. disclose maintaining an original structure of the fin structure and un-implanted portions of the top layer of the deposited silicon gate structure while forming the second set of oxide spacers from the top layer implanted with the oxidation enhancement species (see Fig. 3G).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. and Chang et al. as applied to claim 1 above, and further in view of Basker et al. (US 2013/0316513 A1).
 	Regarding claim 2, Chang et al. do not disclose forming a silicon nitride layer around the fin to protect the fin during the oxidation step. However, Basker et al. disclose depositing silicon nitride spacers (402 in Fig. 7) around a first wall and a second wall of fin structures to protect the fin structures when forming oxide spacers. It would have been obvious to one having ordinary skill in the art to deposit silicon nitride spacers as disclosed by Basker et al. in order protect the fin during the oxidation step of Chang et al. (protection discussed in ¶ 0036 of Basker et al.).
	Regarding claim 3, Deligianni et al. further disclose depositing a source/drain terminal (320 and 320’ in Fig. 3H); and
	in the method of the combination, the un-implanted portions of the silicon surface beneath the fin structure, the deposited silicon gate structure, the first set of oxide spacers, the second set of oxide spacers, and the silicon nitride spacers into a vertical field effect transistor (see Title of Deligianni et al.).
Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,679,918 B2) in view Chang et al. (US 8,623,728 A1).
Regarding claim 1, Anderson et al. disclose a method, comprising:
forming a substrate surface (top of 10 in Fig. 8); 
forming a fin structure (70);
forming a first set of oxide spacers (12) adjacent to the fin structure;
depositing a silicon gate structure (14), wherein the silicon gate structure has a top layer; and
forming a second set of oxide spacers (16).
Anderson et al. do not disclose the composition of the substrate to determine if it is a silicon substrate. However, using silicon for substrates is well-known in the art (Fig. 1A of Chang et al.). There is a benefit to using silicon for the substrate as it is a low-cost semiconductor material. It would have been obvious to one having ordinary skill in the art at the time of the invention to use silicon for the substrate for this benefit.
Anderson et al. further do not disclose that the oxide spacers are formed by implanting the tops of the substrate surface and gate structure by forming a layer of silicon-germanium and oxidizing said modified portions.
However, Chang et al. disclose forming oxide spacers by implanting onto silicon surfaces by the application of silicon-germanium (106 in Fig. 1A) and oxidizing the modified portions (see Fig. 1B).
There is a benefit is using such an oxide spacer formation technique in that is applies a compressive stress to the fin structure which is beneficial to device performance (Col. 2, Lines 1-8 of Chang et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the spacer formation technique disclosed by Chang et al. to form both sets of oxide spacers in the method of Anderson et al. for this benefit.
Regarding claim 22, Anderson et al. further disclose removing the silicon gate structure under the second set of oxide spacers (see Fig. 11);
depositing a second gate structure under the second set of oxide spacers and above the one or more portions of the modified silicon surface adjacent to the fin structure, wherein the second gate structure includes at least a gate dielectric layer and a gate (120 in Fig. 12); and 
forming a source/drain terminal above the fin structure (Col. 3, Lines 60-67). 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,679,918 B2) in view Chang et al. (US 8,623,728 A1) as applied to claim 1, above, and further in view of Wen et al. (US 2016/0071846 A1).
Regarding claim 4, Anderson et al. further disclose creating a source region and a drain region that are connected to each other by the fin structure acting as a channel (Col. 3, Lines 60-67);
	removing the silicon gate structure (see Fig. 11); and
creating a second gate structure by depositing a gate dielectric layer (120 in Fig. 12) under the second set of oxide spacers, around the fin structure, and on the first set of oxide spacers and depositing a gate (130 in Fig. 13) on the gate dielectric.
Anderson et al. further disclose forming a spacer (mandrel layer 18 in Fig. 8) that is formed on the fin structure, the fin structure being between the first set of oxide spacers and the second set of oxide spacers, and removing the spacer while maintain an original structure of the first set of oxide spacers and the second set of oxide spacers (see Fig. 9). Anderson et al. do not disclose the composition of this spacer. However, it is known in the art to form mandrel spacers from silicon nitride (¶ 0016 of Wen et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the spacer of Anderson et al. from silicon nitride as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 5, the gate region of Anderson et al. is isolated from both the source region and the drain region through the first set of oxide spacers and the second set of oxide spacers (see Fig. 14).
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant argues that the references relied upon by the Examiner disclose depositing a SiGe layer which is distinct from Applicant’s “implanting onto” a surface technique. This argument is not persuasive as Applicant acknowledges that the claims are directed to “both” of Applicant’s disclosed techniques of “ion implantation” and “forming an enhancement species on the silicon surface” (Applicant’s Remarks at 1.). However, as acknowledged in Applicant’s Specification, this second technique involves a “selectively deposited silicon/germanium (SiGe) layer” (Specification at ¶ 0019). As such, one having ordinary skill in the art would read the deposition of a SiGe layer taught by the prior as reading upon Applicant’s claimed technique.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/STEVEN B GAUTHIER/              Examiner, Art Unit 2893